Orders of the Supreme Court, New York County (Bernard Herman, J.), all entered October 22, 1984, dismissing plaintiffs’ complaint against defendants Franklin General Hospital, Mihai DiMancescu, I. Melbourne Greenberg, Stephen David Burnstein and New York Hospital, and judgment of the Supreme Court, New York County, entered on December 31, 1984, dismissing the complaint as against defendant Volkswagen of America, Inc., is reversed on the law, the facts and in the interests of justice to vacate the orders and judgment and to reinstate the complaint, without costs, upon the condition that plaintiffs’ attorney personally pay to each of the three attorneys for defendants who have filed briefs herein the sum of $500 costs and that plaintiffs comply in detail with the orders of discovery heretofore entered against them, all within 30 days after the entry of the order herein. In the event that plaintiffs and their attorney shall fail to comply with these conditions, the orders and judgment are affirmed, with costs.
Kassal, J., concurs in a memorandum with which Kupferman, J. P., concurs; Sandler J., concurs in a separate memorandum with which Rosenberger, J., concurs; Bloom, J., dissents in a separate memorandum.
The appeal from the order entered on December 14, 1984 is unanimously dismissed as superseded by the appeal from the aforesaid judgment, without costs.